Citation Nr: 1145624	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-02 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for claimed hearing loss.

2.  Entitlement to service connection for claimed tinnitus.

3.  Entitlement to service connection for a claimed innocently acquired psychiatric disorder to include adjustment disorder.  



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers




ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from November 1966 to May 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the RO.

In December 2009, the Veteran requested a hearing at the RO with the Board; however, he failed to appear and has not requested that it be rescheduled.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

An April 2009 letter from the Veteran's wife states that he received disability benefits from the Social Security Administration (SSA).  Thus, the medical records and the SSA decision should be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran's wife and the December 2008 VA examiner both noted that the Veteran received psychiatric treatment through VA.  Although VA treatment records are associated with the claim file, none of the records are from his psychiatrist.  Thus, these records must be obtained.  

The records generated by VA facilities that might have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The submitted private medical records show that the Veteran has a bilateral hearing loss and includes an opinion that the hearing loss is related to the Veteran's service.

The Veteran underwent a VA examination to determine the extent of his hearing loss, but the findings were invalid and as a result no opinions were offered.  Another attempt should be made to examine him and to obtain opinions as to the etiology of the Veteran's claimed hearing loss and tinnitus.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the SSA in order to obtain copies of records referable to the Veteran's claimed disabilities and a copy of any SSA determination awarding disability benefits.  If the records are not available, a notation should be made in the claims folder.

2.  The RO should take all indicated action to secure copies of all VA records referable to treatment rendered the Veteran for his claimed psychiatric disorder and associate them with the claims file.

3.  The RO should then arrange for a VA examination to determine the nature and likely etiology of the Veteran's claimed hearing loss and tinnitus.  

The claims file must be made available to and be reviewed by the examiner and the examination report should note that the claims file was reviewed.  The examiner should elicit a history from the Veteran of his claimed hearing loss and tinnitus.  All indicated testing also should be performed to the extent possible.  Detailed findings should be reported based on reliable test results.  

After examining the Veteran and reviewing the entire record, the examiner should opine as to whether the Veteran currently has a bilateral hearing loss disability and tinnitus that at least as likely as not is due to the exposure to hazardous noise levels or another event or incident of his period of active service.  

The examiner should provide the rationale for any opinion provided. 

4.  After completing all indicated development to the extent possible, the RO should readjudicate claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


